DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 17-30 of Applicant’s Response filed 01/05/2021, with respect to the 35 U.S.C. 103 rejections have been considered, and they are persuasive. The 35 U.S.C. 103 rejections have been withdrawn. 
Applicant's arguments, see pages 9-17 of Applicant’s Response filed 01/05/2021, with respect to the 35 U.S.C. 101 rejections have been fully considered, but they are not persuasive. 
Applicant argues, on page 12, that the Examiner failed to explain why the recited elements correspond to a concept that the courts have identified as an abstract idea. Examiner respectfully disagrees, and points to the 35 U.S.C. 101 section below which comprises parentheticals after each element indicated as reciting an abstract idea which explain why such an element corresponds to one of the concepts identified by the courts. Regarding Applicant’s assertion that Examiner failed to rely on appropriate analogies to court cases, Examiner respectfully notes that the MPEP specifically states that “While not required, this explanation or justification may include citing to an appropriate court decision that supports the identification of the subject matter recited in the claim language as an abstract idea within one of the groupings.” MPEP 2106.07(a)(I) emphasis added. Applicant argues, in the first full paragraph of page 12, that the Examiner need provide a response indicating why such elements analogize to a given court case, but this is only if 
Applicant argues, on pages 9-13, that the claims do not recite one or more abstract ideas due to the fact that they are required to be performed on various physical components, and therefore cannot be practically performed in the human mind. Examiner respectfully disagrees. Examiner respectfully notes that an abstract idea is “recited” by a claim when the abstract idea is “set forth” or “described” by the claim. Examiner notes, as outlined below, that the claims do in fact set forth and describe multiple abstract ideas. Regarding Applicant’s arguments that the claims cannot be performed in the human mind, Examiner respectfully notes that the limitations pointed to by Applicant on pages 12-13 are not part of the recited abstract idea, but are rather generic computer implementation thereof. As such, they are not considered as to whether the abstract idea can practically be performed in the human mind. Further, Examiner respectfully notes that, but for the requirement to implement the abstract idea on a set of generic computer components used in their ordinary capacity (analyzed in step 2A part II and step 2B), the claims do no more than recite the abstract ideas, as outlined below. Thus, taking away the generic computer implementation the claims merely recite one or abstract ideas. Applicant argues on page 12, that the Examiner’s explanations as to why one or more abstract ideas are recited are merely conclusory. Examiner respectfully points to the parentheticals which follow each abstract idea element in the 35 U.S.C. 101 section below which outlined the abstract idea recited, as well as detail the reasons Examiner has characterized the element as such. Applicant’s arguments are found unpersuasive. 
Applicant next argues, on pages 13-17, that, even if the claims recite one or more abstract ideas, the claims are integrated into a practical application thereof. Examiner respectfully disagrees. Applicant argues that the claims represent an improvement to computer technology since the claims allow for the providing of demand overhead pricing schemes that take into account dynamic charging demands associated with particular events, adjusting for number of vehicles within a surrounding vicinity, and ensuring that demand overhead pricing schemes are adjusted to appropriately account for the number of vehicles within the surrounding vicinity of the event which may indicate that a charging load may be expected in the vicinity. Examiner respectfully disagrees and notes that even if the alleged improvements could be said to be realized by the claims, the improvements are not to computer technology itself, but itself, but rather are to a business algorithm embodied on the generic computer technology. In Applicant’s own words, “the claims pertain to an improvement of ensuring that demand overhead pricing schemes that are provided by one or more electricity providers are electrically adjusted to appropriately account for the number of vehicles within the surrounding vicinity of the at least one event that may indicate a vehicle charging load that may be expected or may occur within the surrounding vicinity of the event.” But for the word “electrically,” (a generic computer implementation step) this method represents an improvement to a business process. Therefore, Applicant’s arguments are found unpersuasive. 
Applicant argues, on pages 15-17, that the claims, like those in Diamond v. Diehr, represent an improvement to a particular field of technology. Examiner respectfully disagrees. Examiner respectfully notes that the Court considered the claim in that case to be an improvement to technology due to a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art. Here, no such specialized physical components are recited. No such specific hardware component is recited here. Furthermore, here, unlike Diehr, no specific improved product is created by the application of the abstract idea in a particular context. Here rather, the claims, if practiced outside of the realm of the generic computer components, would bring about the same improvements (adequately adjusted pricing schemes which account for changing demands). Since the claims, unlike those in Diehr, would bring about the same improvement whether practiced by hand or by the set of generic computer components recited, Applicant’s arguments are found unpersuasive. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-20 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception into something significantly more than the judicial exception itself. If they do not, the claims are not directed towards eligible subject matter under 35 U.S.C. § 101.
Regarding independent claims 1, 10, and 19 the claims are directed to one of the four statutory categories (a machine, a process, and an article of manufacture, respectively.) The claimed invention of 
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1, 10, and 19, as a whole, recite the following limitations:
receiving at least one demand response signal… wherein the at least one demand response signal… pertains to at least one demand response overhead pricing scheme that is implemented in at least one location during at least one timeframe is determined based on the at least one demand response signal; (claims 1, 10, and 19; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or marketing or sales activities since the limitation recites the receipt of a demand response signal (a signal to alter consumption or price of a given service) and the implementation of a pricing scheme based on this signal, a step which would be performed by a commercial entity balancing demand for a service)
 analyzing event data that is associated with a plurality of types of day-to-day events and a plurality of types of special events to determine at least one event that is occurring at the at least one location during the at least one timeframe and to determine at least one demand response factor that is associated with the at least one event, wherein the event data… includes location data, timeframe data, historical data, attendance data, and environmental data associated with at least one event, (claims 1, 10, 19; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind could make an observation, evaluation or judgement as to whether an event is occurring based on these factors and could determine a proper demand response factor based on such factors; alternatively, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass any formula or mathematical combination of these factors to determine that an event is occurring and to determine the proper demand response factor)
wherein the at least one demand response factor includes at least one value that pertains to expected vehicle charging demands to an energy load of at least one energy provider within the surrounding vicinity of the at least one event; (claims 1, 10, and 19; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or marketing or sales activities since the limitation the recites the determination of a demand response factor, a step which would be performed by a commercial entity balancing demand for a service; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since it includes any determination of the demand response factor, even those determinations which are so simple as to be performed in a human mind or by a human using their mind and a pen and paper; alternatively still, the broadest reasonable interpretation of this limitation recites mathematical concepts since the limitation includes any mathematical formula or operation to determine the demand response factor)
 determining the at least one demand response overhead percentage that is applied to a predetermined price of energy during at least one timeframe and with respect to at least one location, wherein the at least one demand response overhead percentage is determined based on the at least one demand factor associated with the at least one event, wherein the at least one demand response overhead percentage is determined to accommodate the at least one demand response overhead pricing scheme within a surrounding vicinity of the at least one event; (claims 1, 10, and 19; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or marketing or sales activities since the limitation recites the implementation of a pricing scheme based on a demand response trigger, a step which would be performed by a commercial entity balancing demand for a service; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since it includes any determination of the overhead percentage, even those determinations which are so simple as to be performed in a human mind or by a human using their mind and a pen and paper; alternatively still, the broadest reasonable interpretation of this limitation recites mathematical concepts since the limitation includes any mathematical formula or operation to determine the demand response percentage)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
…from a utility computing infrastructure… (claims 1, 10, and 19; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
an event database (claims 1, 10, and 19; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use) 
…wherein the at least one demand response signal includes electronic data… (claims 1, 10, and 19; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
wherein the event data is retrieved based on an electronic query of an event database (claims 1, 10, 19; the broadest reasonable interpretation of this limitation represents the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering)
a display of the at least one electric vehicle (claims 1, 10, and 19; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A computer-implemented method. . . (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this 
A system for determining at least one demand response overhead percentage, comprising: (claim 10; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a memory storing instructions when executed by a processor cause the processor to: (claim 10; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor, perform a method, the method comprising: (claim 19; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
and communicating the demand response overhead percentage to at least one electric vehicle; (claims 1, 10, 19; the broadest reasonable interpretation of this limitation represents the mere addition of insignificant extra-solution activity in the form of post-solution data output)
wherein a display of the at least one electric vehicle is operably controlled to present the demand response overhead percentage though at least one application user interface.
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1, 10, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. The following limitations have been characterized above as extra-solution activity:
wherein the event data is retrieved based on an electronic query of an event database (claims 1, 10, 19; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer function of storing or retrieving information in memory)
and communicating the demand response overhead percentage to at least one electric vehicle; (claims 1, 10, 19; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer function of transmitting or receiving data over a network)
wherein a display of the at least one electric vehicle is operably controlled to present the demand response overhead percentage though at least one application user interface. (claims 1, 10, 19; the broadest reasonable interpretation of this limitation represents the court-
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 1, 10, and 19 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 10, 14-17, and 20-23, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claims 2 and 11:
wherein the event data is associated with the at least one event that is occurring within the at least one location in which the at least one demand response overhead pricing scheme is implemented and during the at least one timeframe in which the at least one demand response overhead pricing scheme is implemented.
 This limitation merely alters the type of information used to determine the demand response overhead percentage, and therefore, the limitation further recites the abstract ideas for the reasons outlined above regarding claims 1, 10, and 19. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more thereto.
Claims 3 and 12:
 wherein analyzing the event data to determine the at least one event that is occurring includes querying the event database with data associated with the at least one location in which the at least one demand response overhead pricing scheme is implemented and the at least one timeframe during which the at least one demand response overhead pricing scheme is implemented, to retrieve the event data that is associated with the plurality of types of day-to-day events and the plurality of special events.
 Regarding the addition of an event database which is queried to gather information, this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity, or, alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. This limitation merely alters the type of information used to determine the demand response overhead percentage, and therefore, the limitation further recites the abstract ideas for the reasons outlined above regarding claims 1, 10, and 19. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more thereto.
Claims 4, 13, and 20:
 wherein analyzing the event data to determine the at least one event that is occurring includes analyzing the event data that is populated by organizations, businesses, transportation authorities, entertainment promoters, ticket sale promotors, venue operators, internet search providers, weather data providers, media outlets, sports franchises, and concert providers to determine at least one of: the location data, the timeframe data, the historical data, the attendance data, and the environmental data associated with the at least one event.
 This limitation merely alters the type and source of information used to determine the demand response overhead percentage, and therefore, the limitation further recites the abstract ideas for the reasons outlined above regarding claims 1, 10, and 19. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more thereto.
Claims 5 and 14:
 wherein the event data pertains to driving patterns that are provided by at least one electric vehicle, wherein the driving patterns are analyzed to determine the at least one event that includes a day-to-day event.
 This limitation merely alters the type of information used to determine the occurrence of the event, and therefore, the limitation further recites the abstract ideas for the reasons outlined above regarding claims 1, 10, and 19. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more thereto.
Claims 6 and 15:
wherein determining the at least one demand response overhead percentage includes analyzing the at least one demand response factor associated with the at least one event and determining the at least one demand response overhead percentage for at least one period of time prior to a start of the at least one event.
This limitation merely alters the type of information used to determine the demand response overhead percentage and the time of its implementation, and therefore, the limitation further recites the 
Claims 7 and 16:
wherein determining the at least one demand response overhead percentage includes analyzing the at least one demand response factor associated with the at least one event and determining the at least one demand response overhead percentage for at least one period of time during a duration of the at least one event.
This limitation merely alters the type of information used to determine the demand response overhead percentage and the time of its implementation, and therefore, the limitation further recites the abstract ideas for the reasons outlined above regarding claims 1, 10, and 19. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more thereto.
Claims 8 and 17:
wherein determining the at least one demand response overhead percentage includes analyzing the at least one demand response factor associated with the at least one event and determining the at least one demand response overhead percentage for at least one period of time after a completion of the at least one event.
 This limitation merely alters the type of information used to determine the demand response overhead percentage and the time of its implementation, and therefore, the limitation further recites the abstract ideas for the reasons outlined above regarding claims 1, 10, and 19. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more thereto.
Claims 9 and 18:
wherein communicating the demand response overhead percentage to at least one electric vehicle includes determining that the at least one electric vehicle is to be located within the surrounding vicinity of the at least one event during the at least one timeframe in which the at least one demand response overhead percentage is applied.
Regarding the communication step, this limitation further recites the addition of insignificant extra-solution activity in the form of the court-recognized well-understood routine and conventional computer function of transmitting or receiving data over a network for the reasons outlined above regarding the final limitation of claims 1, 10, and 19. Regarding the determining step, the broadest reasonable interpretation of this limitation recites the abstract idea of mental processes since a human, using their mind and a pen and paper and simple observation, evaluation, or judgment, could make a determination as to the fact that a person will be at a particular place at a future time. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more thereto.
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent 
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Novelty/Non-Obviousness
Regarding claims 1 10, and 19, the prior art does not appear to teach, in the context of the systems and methods recited, that event data is analyzed which is associated with a plurality of types of day-to-day events and a plurality of types of special events to determine at least one event that is occurring at the at least one location during the at least one timeframe, wherein this event data is retrieved from a single event database and comprises location data, timeframe data, historical data, attendance data, and environmental data associated with the determined event that is occurring, and the same event data which is analyzed to determine that the event is occurring is also used to determine the at least one demand response factor associated with the at least one event. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Examiner, Art Unit 3628